DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 6/23/22.
3.    Claims 1 , 6 and 9 has been amended. Claims 1 - 16 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/22 has been entered.
 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1 - 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
8.	Regarding claims 1 and 9, the claim include the limitation “…in absence of displaying an entirety of the stored gaming rules”, The aforementioned limitations are not being supported by the specifications. The applicant’s specification only have support for the following:  “ In various embodiments, a player may be told an applicable game rule” and “in various embodiments, a complete set of rules may be displayed and/or made 
Available” (specifications, page 6, lines 16 - 22).
9.    Regarding claims 2 – 8 and 10 - 16, the dependent claims are also rejected due to the its dependency to the independent claims.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1 - 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kyrychenko (US 20060027970) and in view of Heaton (US 20030109310) and in view of McCrea (US 5605334) and further in view of Oliveras ( 20020173352) and further in view of Trainor (US 20060079313).
13.	Regarding claims 1 and 9, Kyrychenko discloses gaming table (FIG. 1, gaming table 1) comprising:
a surface (FIG. 1; I.e. the area/part of gaming table associated with cloth 2); 
a gaming chip detector (paragraph 12; gaming bet detectors); 
a card detector (paragraph 3; playing cards detectors); 
a memory (i.e. memory of computer 20) to store gaming rules (paragraphs 32 and 38); 
at least one processor to (paragraph 32; i.e. processor of computer 20): 
store gaming rules in the memory (i.e. memory of computer 20) (paragraphs 32 and 38); 
detect a respective value of each gaming chip placed on the surface of the gaming table using the gaming chip detector (paragraph 12; The gaming bet detector detect the evaluated chip value); 
identify a respective symbol of each card on the surface of the table (paragraphs 3 and 12; claim 1 and 2; The gaming equipment includes also an operation device connected with the playing cards value imprint recognition and registration unit (playing cards are drawn from the card shoe face down));
compare characteristics of each card and the value of each gaming chip on the surface (abstract teaches comparing value symbols of each playing card; paragraph 12 teaches that comparing the value of each chip on the surface);
 store the respective value of each gaming chip and the respective symbol of each card in the memory (paragraphs 32 and 38); 
Kyrychenko fails to explicitly disclose the following limitations:
a display screen;
calculate a result of the game based on the respective value of each gaming chip, the respective symbol of each card, and the gaming rules; and display the result on the display screen. 
and display the result on the display screen. 
Heaton teaches:
a display screen (paragraphs 31 and 44; i.e. a display screen of the user computing device 110);
calculate a result of the game based on wagering amount (i.e. respective value of each gaming chip taught by Kyrychenko), cards being dealt  (i.e. respective symbol of each card taught by Kyrychenko), and the gaming rules (i.e. the rules described in claim 62) (paragraph 11; i.e. updated game play); 
and display the result on the display screen (paragraphs 11, 31 and 44). 
It would have been obvious for one ordinary skilled in the art the time of the invention to have modified Kyrychenko in view of Heaton to include the aforementioned method in order to optimize game play and wagering decision making (as described by Heaton, paragraph 2).
The combination of Kyrychenko and Heaton fail to explicitly disclose the following limitations:
detect a bar code on each card on the surface of the table using the card detector; 
identify a respective symbol of each card on the surface of the table based on the bar code;
determine whether there is an irregularity in the characteristics identified for a given card; 
raise an alarm in response to determining that there is an irregularity in the characteristics identified for the given card; 
McCrea teaches:
detect a bar code on each card on the surface of the table (i.e. each card dealt in the hand) using the card detector (Col 3, 13 - 16; i.e. a unique code, such as a bar code, is placed on each card and as each card is dealt by the dealer from a shoe, a detector reads the code (bar code)); 
identify a respective symbol of each card on the surface of the table (i.e. each card dealt in the hand) based on the bar code (Col 3, 13 – 16;  i.e. a detector reads the code (bar code) and issues a signal to the game control containing at least the value and the suit of each card dealt in the hand);
determine whether there is an irregularity in the characteristics identified for a given card (Col 3, lines 7 - 12; i.e. determining a game card lacks an identity code or an identity code is mismatched); 
raise an alarm in response to determining that there is an irregularity in the characteristics identified for the given card (Col 3, lines 7 - 12; i.e. if a game card lacks an identity code or an identity code is mismatched, an alarm signal is generated); 
It would have been obvious for one ordinary skilled in the art the time of the invention to have modified the combination of Kyrychenko and Heaton and further in view of McCrea to include the aforementioned method in order providing additional security (as described by McCrea, Col 2, line 62 - Col 3, line 16).
The combination of Kyrychenko, Heaton and McCrea fail to explicitly disclose the following limitations:
determine whether a participant of a game is required to raise in order to continue the game based at least in part on the game rules stored in the memory and at least one first card characteristic of a first set of cards; 
in response to determining that the participant is required to raise, facilitate, by the at least one processor, a first raise in the game; 
and determine whether the participant wins the game based on at least one second card characteristic of at least one of the first set of cards; 
Oliveras teaches:
determine whether a participant of a game is required to raise in order to continue the game based at least in part on the game rules stored in the memory and at least one first card characteristic of a first set of cards (paragraphs 55 – 60 and claim 1); 
in response to determining that the participant is required to raise, facilitate, by the at least one processor, a first raise in the game (paragraphs 55 – 60 and claim 1; Player 7 may call $10 (first raise) as described in paragraph 56); 
and determine whether the participant wins the game (i.e. wins a game with the main pot) based on at least one second card characteristic of at least one of the first set of cards (paragraphs 55 – 60 and claim 1); 
It would have been obvious for one ordinary skilled in the art the time of the invention to have modified the combination of Kyrychenko, Heaton and McCrea in view of Oliveras to include the aforementioned method in order to achieve the predictable result of allowing additional wagering in a game, hence increase the revenue of the gaming provider.
The combination of Kyrychenko, Heaton, McCrea and Oliveras fail to explicitly disclose the following limitations:
 in response to calculating the result of the game:
 display one or more possible actions for a player of a game based on the calculated result, 
and for each of the displayed one or more possible actions, retrieve and display respective applicable game rules on which each of the one or more possible actions is based, in absence of displaying an entirety of the stored gaming rules; 
Trainor teaches:
 in response to calculating the result of the game (i.e. the result that include a start-bonus outcome as described in paragraph 43) (paragraph 43):
 display one or more possible actions (i.e. the possible action of using the stop button 30 as described in paragraph 48) for a player of a game based on the calculated result (paragraph 43 and 48), 
and for each of the displayed one or more possible actions (i.e. the possible action of using the stop button 30 as described in paragraph 48), retrieve and display respective applicable game rules on which each of the one or more possible actions is based, in absence of displaying an entirety of the stored gaming rules (i.e. gaming rules that include both a set of rules applicable to the bonus game described in paragraph 43 and the (additional) gaming rules described in paragraph 69) (paragraph 43 and 69; paragraph 43 teaches The transition screen 25 may display a set of rules applicable to the bonus game); 
Therefore, It would have been obvious for one ordinary skilled in the art the time of the invention to have modified the combination of Kyrychenko, Heaton, McCrea and Oliveras in view of Trainor to include the aforementioned method in order to provide improved game features, while maintaining a fairly high level of familiarity for established players (as described by Trainor, paragraph 2).
14.	Regarding claims 2 and 10, Kyrychenko discloses the card detector further comprises an optical window to read the respective symbol of each card on the surface of the table (paragraph 12; the playing card value imprint passes the window of the card shoe). 
15.	Regarding claims 3 and 11, Kyrychenko discloses the optical window is configured to illuminate a portion of each card (paragraph 12; i.e. illuminate a portion of each card by switching on of a source of light impulses). 
16.	Regarding claims 4 and 12, Kyrychenko discloses the card detector is further configured to transmit a reflected image of the card to an image convertor (paragraph 12; i.e. the image of the playing card value imprint is transmitted to a CCD image converter).   
17.	Regarding claims 5 and 13, Kyrychenko discloses the gaming chip detector comprises a radio frequency transceiver to detect a signal from each chip on the surface of the table (paragraph 12; i.e. the gaming bet detector may also comprise a high-frequency recognition system, including a transmitter-receiver station connected with transponders built into chips).  
18.	Regarding claims 6 and 14, Kyrychenko discloses the signal contains data indicative of the value of each gaming chip (paragraph 12; I.e. Upon the supply of high-frequency signals to the transponder from the transmitter-receiver station, the said transponder sends reverse signals to the station, characterizing the evaluated chip value).
19.	Regarding claims 7 and 15, Kyrychenko discloses the gaming chip detector comprises an infrared sensitive photodiode (paragraph 12; I.e. the said detectors fix the objects on the table, the said detectors consist of a multitude of single detectors and gaming bet detectors acting as automatic recognition unit of the made bet registration. As the separate detectors composing the multitude of detectors fix the objects on the table, light-sensitive detectors are used, in particular photodiodes sensitive for infra-red rays, e.g. silicon diodes).  
.	Regarding claims 8 and 16, Kyrychenko discloses the card detector is housed in a card dispenser (Paragraph 12; I.e. The playing card value imprint recognition and registration unit (the said playing cards are drawn from the card shoe face down) is created in the form of an optical electronic detector placed in the way of movement of the playing card, the said detector registers the playing cards value imprint which are drawn from the card shoe).  

Response to Arguments
20.	Regarding claims 1 – 16, the applicant argues that the combination of Kyrychenko, Heaton, McCrea and Oliveras fail to teach all the newly amended limitations of the claims (Remarks, pages 6 - 8).
	The examiner agrees. However, the new rejections of Kyrychenko, Heaton , McCrea, Oliveras and Trainor teach all the newly amended limitations of the claims 1 – 

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715